Citation Nr: 1040442	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  98-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for herpes simplex.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of L5 fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right (major) shoulder bursitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active military service from 
July 1987 to June 1988 and from December 1992 to December 1995.

These matters are before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran was scheduled for a Travel Board hearing in December 
2007; he failed to report to the hearing.  This case was before 
the Board in May 2008 when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have herpes simplex.

2.  Throughout the appeal period, the Veteran's residuals of L5 
fracture have been manifested by no more than slight limitation 
of lumbosacral spine motion; flexion of the thoracolumbar spine 
is not limited to 60 degrees or less; incapacitating episodes are 
not shown; and separately compensable neurological symptoms are 
not shown.

3.  Throughout the appeal period, there is no evidence that the 
Veteran's right (major) shoulder bursitis has been manifested by 
no more than painful motion of a major joint.  Ankylosis, 
limitation of motion of the arm at the shoulder level, nonunion, 
or dislocation are not shown.


CONCLUSION OF LAW

1.  Herpes simplex was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of L5 fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, 38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243 (2010).

3.  The criteria for a rating in excess of 10 percent for right 
(major) shoulder bursitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in July 2002, 
June 2003, December 2003 and June 2008.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio, supra, Pelegrini, supra.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

For the initial rating issues decided herein, the appeal is from 
the initial ratings assigned with the grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated.  See Dingess/Hartman, 
supra.  The Veteran is exercising his right to appeal the ratings 
assigned.  Regardless, a May 1998 statement of the case (SOC) and 
June 2004 and August 2010 supplemental SOCs (SSOCs) properly 
provided the Veteran notice of the criteria for rating bursitis 
of the shoulder and back disabilities, as well as further notice 
on the downstream issue of an increased initial rating, including 
of what the evidence showed, and why the current ratings were 
assigned.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case was 
less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's available service treatment records (STRs) and 
service personnel records are associated with his claims file, 
and pertinent post-service treatment records have been secured.  
In this regard, searches for the Veteran's complete STRs and 
service personnel records at the National Personnel Records 
Center (NPRC) and the VA Records Management Center (RMC) were 
unsuccessful.  See August 2010 VA Formal Finding of 
Unavailability.  However, the Board points out that there is a 
heightened obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, such 
as this, in which records are presumed to have been or were 
destroyed while the file was in the possession of the government.  
See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claims has been undertaken with this 
duty in mind.]  The Veteran failed to report for VA examinations 
scheduled in 2010.  In an August 2010 SSOC, the Veteran was 
notified that he had failed to report to the examinations.  The 
Veteran did not respond, and specifically did not contact the RO 
to arrange for re-scheduling.  Good cause for his failure to 
report for the examinations has not been shown.  The Board also 
finds that no additional development, as for medical opinions or 
examinations is necessary.  Evidentiary development in this 
matter is complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Controlling law provides that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Herpes Simplex

The Veteran's STRs show that the Veteran was seen in September 
1990, January 1992 and February 1992 with complaints of sores on 
his bottom lip.  Each time, HSV (herpes simplex virus) was 
diagnosed, and Acyclovir was prescribed.  An October 1993 STR 
notes that the Veteran had scattered small bumps on the shaft of 
his penis.  The examiner doubted that the eruption was herpes and 
opined it was due to aggressive intercourse.  

The Veteran submitted a claim for service connection for herpes 
in November 1997.

Post-service treatment records and examination reports dated from 
1997 to 2003 are negative for complaints or findings related to 
herpes.  

In an October 2004 SSOC, the RO indicated that the Veteran failed 
to report to a VA skin examination scheduled in September 2004.  
However, the record clearly indicates that the Veteran was 
scheduled for VA skin examination in September 2004 and that the 
examination was cancelled by VA because the Veteran withdrew his 
claim.  There is no notice in the file from the Veteran 
documenting the withdrawal of this issue.  In May 2008, the Board 
remanded this case to afford the Veteran a VA skin examination.

The Veteran was scheduled for a VA skin examination in 2010; 
however, he failed to report.

Upon review of the evidence, the Board notes that although the 
Veteran was most recently diagnosed with and treated for herpes 
simplex in February 1992, no residual disability was noted in 
subsequent STRs.  Moreover, there is no post-service medical 
evidence of such disability.  As discussed above and in 
compliance with the statutory duty to assist, the RO has 
attempted to schedule a compensation and pension examination for 
the Veteran to ascertain the presence and etiology of any current 
herpes simplex.  However, he failed to cooperate with the 
development sought.  In the absence of adequate evidence 
establishing a nexus between a current diagnosis of herpes 
simplex and the Veteran's service, the Board finds that the 
Veteran's claim seeking service connection must be denied.  See 
Brammer, supra.

The Board again notes that the Veteran was provided an 
opportunity to undergo a VA examination in 2010.  He did not 
comply with the examination request.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

General Law and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b).

Residuals of L5 Fracture

At the outset, it is noteworthy that the portion of VA's Ratings 
Schedule pertaining to evaluation of disabilities of the spine 
was amended twice during the pendency of this appeal.  From their 
effective dates the Veteran is entitled to a rating under the 
revised criteria (if such are found more favorable).

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg 
braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring 
neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an adjacent 
segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 
2003.

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 
2003.

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 
2003.

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 26, 
2003.


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 23, 
2002.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.





5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 23, 
2003.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated under 
the general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 and 5242 (2009).  Intervertebral disc syndrome is rated 
under the general formula for rating diseases and injuries of the 
spine or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).
.
Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months....

40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......

20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
Effective September 23, 2002.

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

	(CONTINUED ON NEXT PAGE)


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

Factual Background and Analysis

The Veteran's STRs show that the Veteran injured his back playing 
sports at the U.S. Military Academy.  He underwent a spinal 
fusion with an open reduction and internal fixation at L5 in 
January 1990.  

The Veteran submitted a claim for service connection for a back 
disability in November 1997.

Private treatment records from HealthSouth dated in August and 
September 1997 note that the Veteran was seen for back pain.  He 
underwent physical therapy.

A January 1998 VA spine examination report notes the Veteran's 
complaints of low back pain with radiation to the left lower 
extremity.  This is precipitated by sitting or standing for more 
than 30 minutes.  On examination, range of motion was: forward 
bending to 90 degrees; backwards extension to 30 degrees; left 
lateral flexion to 34 degrees; right lateral flexion to 38 
degrees; rotation to the left to 34 degrees; and rotation to the 
right to 32 degrees.  The examiner noted that there was mild pain 
in the low back on forward bending and left lateral flexion 
beyond the ranges noted above.  Straight leg raising test was 
positive on the right side at 60 degrees.  Patrick test was 
weakly positive on the right side and negative on the left side.  
No postural abnormalities or fixed deformities were noted.  The 
musculature of the back was normal, with minor spasm.  No 
neurological abnormalities were noted.  There was no 
radiculopathy, herniated nucleus pulposus, or spinal stenosis.  
The examiner noted that the Veteran worked as a salesman and 
could sit or stand at his discretion.  He opined that the 
Veteran's disability had essentially no effects on the Veteran's 
usual occupation.
By rating decision dated in March 1998, the RO granted service 
connection for residuals of L5 fracture and assigned a 10 percent 
evaluation, effective November 17, 1997.  The Veteran appealed 
the rating assigned.

A July 2003 VA spine examination report notes the Veteran's 
complaints of low back pain without radiation.  He reported that 
he was able to walk a half mile/45 minutes.  He denied flare-ups 
of pain.  On examination, range of motion was: forward bending to 
80 degrees; backwards extension to 35 degrees; left lateral 
flexion to 40 degrees; right lateral flexion to 40 degrees; 
rotation to the left to 26 degrees; and rotation to the right to 
28 degrees.  Gait was normal.  The examiner noted that there was 
pain in the low back at the end of forward bending.  The examiner 
opined that there was no additional limitation of motion due to 
pain, fatigue, or weakness.  Straight leg raising test was 
negative.  Mild spasm was noted, as was mild tenderness.  No 
postural abnormalities were noted.  No neurological abnormalities 
were noted.  There was no sensory deficit.  Motor strength was 
5/5 and reflexes were 2+.  Laseague sign was negative.  Waddell 
test was negative.  The examiner noted that the Veteran had a 
healed fracture with residual mild pain.

The Veteran was scheduled for a VA examination in 2010; however, 
he failed to report.

The medical evidence of record confirms that the Veteran suffers 
from low back pain with mild spasm and some limitation of motion.  
The June 2003 VA examiner opined that the Veteran's back 
disability was productive of mild impairment.  The evidence of 
record does not show that his symptoms equate to moderate 
intervertebral disc syndrome with recurring attacks.  Objective 
medical findings (noted above) reflect that the Veteran has full 
muscle strength and normal reflexes and shows no objective 
evidence of radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

In addition, the Veteran's lumbar range of motion results 
documented in the evidence of record collectively reveal no more 
than slight overall limitation of lumbar spine motion.  Range of 
motion findings on VA examinations during the period of the 
appeal note flexion no worse than 80 degrees with pain, extension 
no worse than 30 degrees with pain, lateral flexion no worse than 
34 degrees with pain and rotation no worse than 26 degrees with 
pain.  As such, the assignment of a 20 percent rating for 
moderate limitation of motion is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (2002).

Accordingly, the Board finds that the Veteran's lumbar spine 
disability does not warrant a rating in excess of 10 percent 
under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. § 4.7.  The 
Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon which 
to award the veteran a rating in excess of 10 percent.  Other 
Diagnostic Codes for the lumbar spine, which might provide for a 
higher disability rating, are not applicable.  It is not 
contended nor shown that the Veteran's service-connected lumbar 
spine disability includes symptoms of lumbosacral strain with 
loss of lateral spine motion, ankylosis, or fracture of the 
spinal vertebra requiring the use of a brace.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon which 
to award the Veteran a rating in excess of 10 percent.  In this 
case, none of the evidence of record reflects that the Veteran 
has had an incapacitating episode due to his lumbar disability 
that required bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Consequently, rating upon the basis of incapacitating episodes is 
not appropriate.

Under the revised criteria for rating spine disabilities 
(effective September 26, 2003), the next higher (20 percent) 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Such 
limitations clearly are not shown, or approximated, at any time 
during the period of the appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 and 5237 (2010).

In addition, although the Veteran complained of in 1998, as noted 
above, no objective findings of radiculopathy were noted on 
examination.  There is no evidence of other neurological symptoms 
(bladder or bowel disturbance, e.g.,) which would warrant a 
compensable rating, and a separate rating for neurological 
impairment is not warranted.

Further, the Board finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Objective medical findings do not 
reflect that the Veteran has had any incapacitating episodes due 
to his lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Competent medical evidence reflects that the 
currently assigned 10 percent rating properly compensates him for 
the extent of functional loss resulting from any such symptoms.  
Although it was noted in the record that the Veteran exhibited 
pain on lumbar spine motion and had additional loss of motion due 
to pain, these findings have already been taken into 
consideration in the assignment of the current 10 percent rating.  

The Board again notes that the Veteran was provided an additional 
opportunity to undergo a VA examination in 2010, but he did not 
comply with the examination request.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood, supra.

As the criteria for a higher initial rating have not been 
demonstrated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).



Right Shoulder

The right shoulder bursitis is rated under Diagnostic Code 5019 
(bursitis) which is rated based on limitation of motion of the 
affected part as degenerative arthritis. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 

Normal ranges of shoulder motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees. 

       
38 C.F.R. § 4.71, Plate I 

Factual Background and Analysis

The Veteran's STRs show that the Veteran was seen in October 1990 
with complaints of right shoulder pain after playing lacrosse.  
Range of motion was full on examination.  The assessment (as 
noted in November 1990) was AC (acromioclavicular) sprain of the 
right shoulder.  

The Veteran submitted a claim for service connection for right 
shoulder bursitis in November 1997.

A January 1998 VA joints examination report notes the Veteran's 
complaints of occasional pain in his shoulder when throwing a 
ball, using the shoulder for a long time and driving long 
distances.  He was noted to be right-handed.  Examination of the 
right shoulder revealed no edema, effusion, redness, or heat.  
There was mild tenderness.  The Veteran felt some pain on 
internal rotation, keeping the shoulder at 90 degrees of flexion, 
and abduction at end-stage.  Range of motion was noted to be full 
(flexion to 170 degrees; abduction to 164 degrees; external 
rotation to 90 degrees and internal rotation to 60 degrees).  The 
diagnosis was right shoulder subluxation, residual mild bursitis.  
The examiner opined that the Veteran's disability had essentially 
no effects on the Veteran's usual occupation.

By rating decision dated in March 1998, the RO granted service 
connection for right shoulder bursitis and assigned a 10 percent 
evaluation, effective November 17, 1997.  The Veteran appealed 
the rating assigned.

A July 2003 VA joints examination report notes the Veteran's 
complaints of pain in his right shoulder when throwing a ball or 
elevating his arm above 90 degrees.  He was right-hand dominant.  
Examination revealed no dislocation, edema, effusion, 
instability, or weakness.  There was evidence of tenderness and 
painful motion.  Range of motion was: flexion to 180 degrees; 
abduction to 180 degrees; external rotation to 90 degrees; and 
internal rotation to 70 degrees. 

The Veteran was scheduled for a VA examination in 2010; however, 
he failed to report.

Based on the foregoing medical evidence, the Board finds that the 
evidence does not show that the Veteran's right shoulder disorder 
has been manifested by symptomatology that more nearly 
approximates the criteria for the next higher rating, that is, 20 
percent, under Diagnostic Codes 5200, 5201, or 5202, at any point 
during the appeal period.  There is no evidence to show 
ankylosis, limitation of motion of the arm at the shoulder level, 
nonunion, or dislocation.

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Competent medical evidence reflects that the currently 
assigned 10 percent rating properly compensates him for the 
extent of functional loss resulting from any such symptoms.  
Although it was noted in the record that the Veteran exhibited 
pain on motion and some limitation of motion due to pain, these 
findings have already been taken into consideration in the 
assignment of the current 10 percent rating.  

The Board again notes that the Veteran was provided an additional 
opportunity to undergo a VA examination in 2010 but he did not 
comply with the examination request.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood, supra.

As the criteria for a higher initial rating have not been 
demonstrated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations for the Veteran's back 
and right shoulder disabilities are not inadequate.  Evaluations 
in excess of those assigned are provided for certain 
manifestations of the service-connected disabilities at issue, 
but the medical evidence reflects that those manifestations are 
not present in this case.  There is no evidence that either 
disorder has affected the Veteran's employment.  He has admitted 
that neither the back disorder nor the right shoulder disorder 
affect his daily activities or impede his performance of 
activities of daily living.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's disorders.  Moreover, the evidence does not 
demonstrate other related factors.  Therefore, referral for 
extra-schedular consideration in this case is not in order. 


ORDER

Entitlement to service connection for herpes simplex is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of L5 fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
right shoulder bursitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


